COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Rosa Serrano,                                   '
                                                                No. 08-15-00290-CV
                   Appellant,                    '
                                                                   Appeal from the
 v.                                              '
                                                             County Court at Law No. 7
 Pellicano Business Park LLC,                    '
                                                              of El Paso County, Texas
                                                 '
                  Appellee.
                                                '              (TC# 2012-DCV06341)



                                            ORDER

        The Court ORDERS the District Clerk of El Paso County, Texas, to prepare a

supplemental clerk=s record to include any written requests for the preparation of the reporter’s

record from Appellant, Rosa Serrano, and forward the same to this Court on or before August 23,

2016.

        IT IS SO ORDERED this 16th day of August, 2016.



                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)